ORDER

PER CURIAM.
Defendant Gregory Robinson appeals the judgment entered upon his conviction by a jury of one count of delivery of a controlled substance in violation of section 195.211 RSMo 1994. We affirm.
*502On appeal, defendant contends that it was plain error for the trial court to admit into evidence and play for the jury a taped conversation of the Street Corner Apprehension Team because the tape constituted hearsay and improperly bolstered Detective Anderson’s account of the transaction. We have examined the briefs and the record on appeal. We find no manifest injustice. An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value. The judgment is affirmed in accordance with Rule 30.25(b).